ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mitchell J. Ask committed professional misconduct warranting public discipline by making: (1) false statements -to a court when pleading guilty to a crime; (2) a false statement in his plea petition; and (3) a false statement to a police officer. See Minn. R. Prof. Conduct 3.3(a)(1), 8.4(c)-(d).
Respondent waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), unconditionally admits the allegations in the petition, and with the Director recommends that the appropriate discipline is a 30-day suspension followed by 2 years of probation.
The court has independently reviewed the file and approves the recommended disposition.
Based upon all the files, records,- and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Mitchell J. Ask is suspended from the practice of -law for a minimum of 30 days, effective 14 days from the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs under Rule 24, RLPR.
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before the end of thé suspension period, respondent files with the Clerk of the Appellate Courts and serves upon the Director an affidavit establishing that he is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court.
5. Within 1 year of the date of this order, respondent shall file with the Clerk of the Appellate Courts and serve upon the Director proof of successful completion of the written, examination, required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
*1836. Upon reinstatement, respondent will be placed on probation for 2 years, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director’s Office in its efforts to monitor compliance with this probation.' Respondent shall promptly respond to the Director’s correspondence by its due date. Respondent shall provide the Director with a current mailing address and shall immediately notify the Director of any change of address. Respondent shall cooperate with the Director’s investigation of any allegations of unprofessional conduct that, may come to the Director’s attention. Upon the Director’s request, respondent shall provide authorization for release of information and documentation to verify respondent’s compliance with the terms of this probation;, and
(b) Respondent' shall abide by the Minnesota Rules of Professional Conduct. ■ ■
BY THE COURT:
M-:-:- ’ David R. Stras Associate Justice